UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-6247 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) P. O. BOX 1636 77656 SILSBEE, TEXAS (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(409) 385-8300 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _X_ Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX_ Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at August 7, 2009: 23,421,995. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, 2009 (unaudited) DECEMBER 31, 2008 ASSETS Current Assets Cash and cash equivalents $ 2,225,817 $ 2,759,236 Trade Receivables, net of allowance for doubtful accountsof $500,000 and $500,000, respectively 12,643,181 11,904,026 Current portion of notes receivable, net of discount of $33,989and $53,628,respectively 456,224 528,549 Derivative instrument deposits 3,950,000 Prepaid expenses and other assets 635,934 799,342 Inventories 5,008,827 2,446,200 Deferred income taxes 3,159,606 8,785,043 Income taxes receivable 2,083,486 429,626 Total current assets 26,213,075 31,602,022 Property, Pipeline and Equipment 48,871,428 47,184,865 Less: Accumulated Depreciation (16,308,622 ) (14,649,791 ) Net Property, Pipeline and Equipment 32,562,806 32,535,074 Investment in AMAK 33,002,407 33,002,407 Mineral Properties in the United States 601,292 588,311 Notes Receivable, net of discount of $4,345 and $16,793,respectively, net of current portion 174,730 407,388 Other Assets 10,938 10,938 TOTAL ASSETS $ 92,565,248 $ 98,146,140 LIABILITIES Current Liabilities Accounts payable $ 4,917,346 $ 6,069,851 Accrued interest 113,928 147,461 Derivative instruments 1,119,107 8,673,311 Accrued liabilities 1,605,271 1,029,690 Accrued liabilities in Saudi Arabia 1,466,426 1,429,156 Notes payable 12,000 12,000 Post retirement benefit 103,500 Current portion of long-term debt 1,222,091 4,920,442 Current portion of other liabilities 515,505 544,340 Total current liabilities 11,075,174 22,826,251 Long-Term Debt, net of current portion 22,520,167 23,557,294 Post Retirement Benefit, net of current portion 751,500 823,500 Other Liabilities, net of current portion 694,516 446,035 Deferred Income Taxes 3,219,893 3,356,968 Total liabilities 38,261,250 51,010,048 EQUITY Common Stock-authorized 40,000,000 shares of $.10 par value;issued and outstanding, 23,421,995 shares in 2009 and 2008,respectively 2,342,199 2,342,199 Additional Paid-in Capital 41,378,280 41,325,207 Accumulated Other Comprehensive Loss (731,348 ) (1,120,072 ) Retained Earnings 11,036,380 4,299,535 Total Arabian American Development Company Stockholders’Equity 54,025,511 46,846,869 Noncontrolling Interest 278,487 289,223 Total equity 54,303,998 47,136,092 TOTAL LIABILITIES AND EQUITY $ 92,565,248 $ 98,146,140 See notes to consolidated financial statements. 2 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30 JUNE 30 2009 2008 2009 2008 REVENUES Petrochemical Product Sales $ 26,465,860 $ 33,541,163 $ 49,539,697 $ 63,659,884 Transloading Sales 1,205,625 8,044,856 4,624,681 8,044,856 Processing Fees 913,798 1,025,147 1,817,953 2,140,483 28,585,283 42,611,166 55,982,331 73,845,223 OPERATING COSTS AND EXPENSES Cost of Petrochemical Product Sales and Processing(including depreciation of$563,113, $251,486, $1,115,676, and $485,805, respectively) 22,159,416 35,765,551 40,594,238 62,121,485 GROSS PROFIT 6,425,867 6,845,615 15,388,093 11,723,738 GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative 2,036,968 1,965,070 4,101,303 4,622,980 Depreciation 106,752 78,872 221,342 155,057 2,143,720 2,043,942 4,322,645 4,778,037 OPERATING INCOME 4,282,147 4,801,673 11,065,448 6,945,701 OTHER INCOME (EXPENSE) Interest Income 16,118 44,165 41,835 108,103 Interest Expense (337,732 ) (56,289 ) (646,408 ) (90,307 ) Miscellaneous Income (Expense) (15,927 ) 19,556 (82,469 ) 44,866 ( 337,541 ) 7,432 (687,042 ) 62,662 INCOME BEFORE INCOME TAXES 3,944,606 4,809,105 10,378,406 7,008,363 INCOME TAXES 1,389,437 1,641,668 3,652,297 2,435,015 NET INCOME 2,555,169 3,167,437 6,726,109 4,573,348 NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTEREST 8,861 4,649 10,736 14,655 NET INCOME ATTRIBUTABLE TO ARABIANAMERICAN DEVELOPMENT COMPANY $ 2,564,030 $ 3,172,086 $ 6,736,845 $ 4,588,003 Basic Earnings per Common Share Net Income attributable toArabian American DevelopmentCompany $ 0.11 $ 0.14 $ 0.28 $ 0.20 Basic Weighted Average Number of Common Shares Outstanding 23,721,995 23,471,995 23,721,995 23,295,291 Diluted Earnings per Common Share Net Income attributable toArabian American DevelopmentCompany $ 0.11 $ 0.13 $ 0.28 $ 0.19 Diluted Weighted Average Number of Common Shares Outstanding 23,992,272 23,872,854 23,857,134 23,702,998 See notes to consolidated financial statements. 3 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2009 ARABIAN AMERICAN DEVELOPMENT STOCKHOLDERS ACCUMULATED COMMON STOCK ADDITIONAL PAID-IN OTHER COMPREHENSIVE RETAINED NON- CONTROLLING TOTAL SHARES AMOUNT CAPITAL INCOME (LOSS) EARNINGS TOTAL INTEREST EQUITY DECEMBER 31, 2008 23,421,995 $ 2,342,199 $ 41,325,207 $ (1,120,072 ) $ 4,299,535 $ 46,846,869 $ 289,223 $ 47,136,092 Stock options Issued toDirectors 48,634 48,634 48,634 Issued to Employees 4,439 4,439 4,439 Unrealized Gain on Interest Rate Swap (net of income tax expense of $200,252) 388,724 388,724 388,724 Net Income(Loss) 6,736,845 6,736,845 (10,736 ) 6,726,109 ComprehensiveIncome 7,125,569 JUNE 30, 2009 23,421,995 $ 2,342,199 $ 41,378,280 $ (731,348 ) $ 11,036,380 $ 54,025,511 $ 278,487 $ 54,303,998 See notes to consolidated financial statements. 4 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED JUNE 30, 2009 2008 OPERATING ACTIVITIES Net Income attributable to Arabian American Development Co. $ 6,736,845 $ 4,588,003 Adjustments to Reconcile Net Income attributable to ArabianAmerican Development Co. to Net Cash Provided by (Used in) Operating Activities: Depreciation 1,337,017 640,862 Accretion of Notes Receivable Discounts (32,087 ) (56,886 ) Unrealized Gain on Derivative Instruments (6,965,228 ) (4,615,870 ) Share-based Compensation 53,073 282,000 Deferred Income Taxes 5,288,110 1,836,282 Postretirement Obligation 31,500 202,000 Loss attributable to noncontrolling interest (10,736 ) (14,655 ) Changes in Operating Assets and Liabilities: Increase in Trade Receivables (739,155 ) (5,402,277 ) Decrease in Notes Receivable 337,070 355,699 (Increase) Decrease in Income Tax Receivable (1,653,860 ) 706,757 Increase in Inventories (2,562,627 ) (3,476,862 ) Decrease in Derivative Instrument Deposits 3,950,000 (Increase) Decrease in Prepaid Expenses 163,408 (40,770 ) Increase (Decrease)in Accounts Payable and AccruedLiabilities (576,924 ) 1,099,909 Increase (Decrease) in Accrued Interest (33,533 ) 9,204 Increase in Other Liabilities 553,000 Increase in Accrued Liabilities in Saudi Arabia 37,270 9,865 Net Cash Provided by (Used in) Operating Activities 5,913,143 (3,876,739 ) INVESTING ACTIVITIES Additions to Al Masane Project (292,622 ) Additions to Property, Pipeline and Equipment (1,698,103 ) (8,277,710 ) Additions to Mineral Properties in the U.S. (12,981 ) (1,002 ) Net Cash Used in Investing Activities (1,711,084 ) (8,571,334 ) FINANCING ACTIVITIES Additions to Long-Term Debt 30,761 10,900,000 Repayment of Long-Term Debt (4,766,239 ) (14,977 ) Net Cash Provided by (Used in) Financing Activities (4,735,478 ) 10,885,023 NET DECREASE IN CASH AND CASH EQUIVALENTS (533,419 ) (1,563,050 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 2,759,236 4,789,924 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 2,225,817 $ 3,226,874 Supplemental disclosure of cash flow information: Cash payments for interest $ 679,941 $ 272,411 Cash payment for taxes $ 125,000 $ 152,328 Supplemental disclosure of non-cash items: Capital expansion amortized to depreciation expense $ 333,354 $ 309,414 Investment in AMAK $ $ 3,525,000 Issuance of common stock for settlement of accrued directors’compensation $ $ 229,501 Unrealized gain on interest rate swap, net of tax benefit $ 388,724 $ See notes to consolidated financial statements. 5 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.
